 


110 HR 5102 IH: Our Nation’s Trade, Infrastructure, Mobility, and Efficiency Act of 2007
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5102 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Mr. Calvert (for himself and Mr. Jackson of Illinois) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Transportation to establish and collect a fee based on the fair market value of articles imported into the United States and articles exported from the United States in commerce and to use amounts collected from the fee to make grants to carry out certain transportation projects in the transportation trade corridors for which the fee is collected, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Our Nation’s Trade, Infrastructure, Mobility, and Efficiency Act of 2007 or the ON TIME Act of 2007. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The growth in international trade, particularly containerized trade, is placing pressure on the nation’s transportation network and influences traffic congestion in the areas surrounding the major United States-international gateways.  
(2)From 2000 to 2005, the value of international trade rose from approximately $2,000,000,000,000 to $2,600,000,000,000, while the number of containerized trade shipments rose over the same period from approximately 59,000,000 20-foot equivalent units to 81,000,000 20-foot equivalent units.  
(3)Existing trade agreements, in addition to potential future agreements, foreshadow an even greater increase in international trade and further increases of freight shipments congestion. 
(4)In addition to being a member of the World Trade Organization, the United States has agreed to 11 free trade agreements and is in various stages of negotiation with 4 different countries and multi-lateral organizations with regards to other potential free trade agreements. 
(5)Traffic congestion continues to worsen in United States cities of all sizes, causing Americans to waste 4,200,000,000 hours in traffic and to purchase an extra 2,900,000,000 gallons of fuel for a congestion cost of $78,000,000,000 per year. 
(6)More than 200 freight bottlenecks are costing the goods movement industry $8,000,000,000 in economic losses annually and 243,000,000 hours of delay and lost productivity each year. 
(7)To simply maintain the current conditions and traffic levels of service of our transportation system, all levels of government must have invested $235,000,000,000 in 2006 and must invest $304,000,000,000 in 2015 and $472,000,000,000 in 2030. 
(8)To improve the current conditions and traffic levels of service of our transportation system to a level that benefits the Nation’s economic productivity, all levels of government must have invested $288,000,000,000 in 2006 and must invest $368,000,000,000 in 2015 and $561,000,000,000 in 2030. 
(b)PurposesThe purposes of this Act are to— 
(1)address major transportation investment needs in national trade gateway corridors; 
(2)reduce freight congestion along current and future trade corridors and provide congestion mitigation along surface transportation routes that are or will be congested as a result of current or future growth in international trade; and 
(3)develop corridors that will increase freight transportation system reliability and enhance the quality of life for United States citizens. 
3.Establishment and collection of national trade gateway corridor fee 
(a)Import fee 
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations that establish a national trade gateway corridor fee on each article that is imported into the United States in commerce.   
(2)Amount 
(A)In generalThe amount of the fee on each article that is imported into the United States in commerce shall be equal to .075 percent of the value of the article that is subject to the fee or $500, whichever is less. 
(B)Value definedFor purposes of subparagraph (A), the term value has the meaning given the term in section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a).  
(3)CollectionThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall assess and collect the fee for carrying out eligible projects in the transportation trade corridors for the Customs port of unloading of the article that is imported into the United States in commerce.  
(4)DepositAmounts received by the United States in the form of the fee shall be deposited in the account established by subsection (c). 
(5)Termination of feeThe fee established under this subsection shall not apply after the expiration of fiscal year 2017. 
(b)Export fee 
(1)EstablishmentThe Secretary of Transportation, in consultation with the Secretary of Homeland Security and the Secretary of Commerce, shall issue regulations that establish a national trade gateway corridor fee on each article that exported from the United States in commerce.  
(2)Amount 
(A)In generalThe amount of the fee on each article that is exported from the United States in commerce shall be equal to .075 percent of the value of the article that is subject to the fee or $500, whichever is less. 
(B)Value definedFor purposes of subparagraph (A), the term value has the meaning given the term in section 30.7(q) of title 15, Code of Federal Regulations.  
(3)CollectionThe Secretary of Transportation, in consultation with the Secretary of Homeland Security and the Secretary of Commerce, shall assess and collect the fee for carrying out eligible projects in the transportation trade corridors for the Customs port of loading of the article that is exported from the United States in commerce. 
(4)DepositAmounts received by the United States in the form of the fee shall be deposited in the account established by subsection (c). 
(5)Termination of feeThe fee established under this subsection shall not apply after the expiration of fiscal year 2017. 
(c)Account 
(1)EstablishmentThere is established in the Treasury a separate account for the deposit of fees under this section, which shall be known as the National Trade Gateway Corridor Fund. 
(2)ContentsThe account shall consist of amounts deposited into the account under subsections (a) and (b). 
(3)UseAmounts in the account shall be available to the Secretary of Transportation, as provided in appropriations Acts enacted after the date of the enactment of this Act, for making expenditures before October 1, 2018, to meet the obligations of the United States to carry out this Act. 
4.Apportionment of funds 
(a)Administrative expensesThe Secretary of Transportation shall set aside 2 percent of the amount authorized to be appropriated, from the National Trade Gateway Corridor Fund established by section 3(c), to carry out this Act for each fiscal year to pay the cost of collecting fees on imports and exports under section 3. 
(b)Apportionment 
(1)In generalAfter the set-aside under subsection (a), the Secretary shall apportion amounts remaining available of the amount authorized to be appropriated, from the National Trade Gateway Corridor Fund established by section 3, for a fiscal year to carry out this Act to State departments of transportation in the form of grants for carrying out eligible projects in the transportation trade corridors for the Customs ports of entry with respect to which fees were collected under section 3 in the preceding fiscal year in the ratio that— 
(A)the amount the fees collected for each Customs port of entry under section 3 during the preceding fiscal year; bears to 
(B)the aggregate amount of fees collected for all Customs ports of entry under section 3 during the preceding fiscal year. 
(2)Corridor to more than one StateIf a transportation trade corridor is within the boundaries of more than one State, the Secretary shall apportion the funds apportioned under paragraph (1) for carrying out eligible projects in such corridor among such States as follows: 
(A)50 percent of the apportionment in the ratio that— 
(i)the total lane miles of Federal-aid highways in the transportation trade corridor in each of such States; bears to 
(ii)the total lane miles of Federal-aid highways in the transportation trade corridor in all of such States. 
(B)50 percent of the apportionments in the ratio that— 
(i)the total vehicle miles traveled on lanes on Federal-aid highways in the transportation trade corridor in each of such States; bears to 
(ii)the total vehicle miles traveled on lanes on Federal-aid highways in the transportation trade corridor in all of such States. 
(3)Period of availabilityAmounts granted to a State department of transportation for carrying out an eligible project in a transportation trade corridor from amounts apportioned under this subsection shall remain available for obligation for a period of 6 years after the last day of the fiscal year for which the funds are authorized to be appropriated. Any amounts so apportioned that remain unobligated at the end of that period shall be allocated to other States for the purpose of funding eligible projects located in transportation trade corridors at the discretion of the Secretary.   
5.Project selection and eligibility 
(a)Selection process guidelinesNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue project selection guidelines for a State department of transportation to follow in selecting eligible projects for which grants may be made under this Act.  
(b)Minimum requirementsThe selection guidelines issued by the Secretary under this section shall include a requirement that a State department of transportation— 
(1)consult with local governments, port authorities, regional planning organizations, public and private freight shippers, and providers of freight transportation services during the project selection process; 
(2)adhere to applicable metropolitan and statewide planning processes, including sections 134 and 135 of title 23, United States Code, in selecting projects for which grants may be made under this Act; 
(3)develop and implement a selection process that is in writing and available to the public;  
(4)develop and implement a process for rating proposed projects for which grants may be made under this Act in accordance with the purposes of this Act; and 
(5)clearly identify the basis for rating projects under the ratings process the State department of transportation developed under paragraph (4).  
6.Grant program 
(a)In generalThe Secretary of Transportation may make a grant under this Act to a State department of transportation having jurisdiction over an area located in a transportation trade corridor. 
(b)Secretarial approvalA grant may only be made under this Act for an eligible project.  
(c)Construction standardsA project to be carried out with assistance under this Act that is for a highway that is on a Federal-aid system (as defined in section 101 of title 23, United States Code) shall be constructed to the same standards that would apply if such project was being carried out with assistance under chapter 1 of title 23, United States Code. 
(d)Federal share 
(1)In generalThe Federal share of the cost of an eligible project for which a grant is made under this Act shall be 80 percent. 
(2)Non-federal shareThe non-Federal share of the cost of an eligible project for which a grant is made under this Act may not be provided from Federal funds made available under any other law (including funds from the Highway Trust Fund). 
(e)Prevailing rate of wageSection 113 of title 23, United States Code, shall apply to an eligible project being carried out with assistance provided under this section in the same manner and to the same extent as such would apply if such project was being carried out with assistance provided under chapter 1 of such title.  
7.Transportation trade corridors 
(a)EstablishmentThe Secretary of Transportation, in consultation with the Secretary of Commerce, shall establish— 
(1)a transportation trade corridor for each Customs port of entry, for which fees were collected under section 3 in the preceding fiscal year, in accordance with subsection (b); and 
(2)the boundaries of the transportation trade corridor for such port of entry. 
(b)Criteria for establishment of corridorsA transportation trade corridor— 
(1)may include areas in more than one State if the States are contiguous; 
(2)may not extend more than 300 miles from the Customs port of entry for which it is established; and 
(3)may only include areas that are used for motor vehicle and cargo movements related to international trade.  
(c)Multiple ports of entryThe Secretary of Transportation may establish under this section a single transportation trade corridor for multiple ports of entry located in close proximity to one another.  
(d)Deadline for establishment of proposed corridorsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall publish in the Federal Register the boundaries of the transportation trade corridors the Secretary proposes to establish under this section. 
(e)Comment periodThe Secretary of Transportation shall provide a period of 45 days for comments to be made to the Secretary by the public, and for holding such hearings as the Secretary determines are appropriate to receive comments, concerning the boundaries of the transportation trade corridors proposed by the Secretary under subsection (c). 
(f)Deadline for establishment of final corridorsNot later than one year after date of enactment of this Act, the Secretary of Transportation shall publish in the Federal Register the boundaries of the transportation trade corridors the Secretary is establishing under this section. 
(g)Periodic reviews and modificationsDuring 60-day period ending on September 30 before each fiscal year after the first fiscal year for which funds are authorized to be appropriated to carry out this Act, the Secretary of Transportation may conduct such reviews, hold such hearings, and take such other actions as may be necessary to ensure that— 
(1)there is a transportation trade corridor for each Customs port of entry for which fees were collected under section 3 in the preceding fiscal year; and 
(2)the boundaries of such corridor are appropriate to carry out the objectives of this Act. 
8.RegulationsNot later than one year after date of enactment of this Act, the Secretary of Transportation shall issue regulations to carry out the objectives of this Act. 
9.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated from the National Trade Gateway Corridor Fund established by section 3 to carry out this Act for each of fiscal years 2009 through 2018 such sums as were deposited in the Fund during the preceding fiscal year under section 3. 
(b)Date available for obligationAuthorizations from the separate account to carry out this Act shall be available for obligation on October 1 of the fiscal year for which they are authorized. 
(c)Grants as contractual obligationsA grant for a highway project under this Act that is approved by the Secretary is a contractual obligation of the Government to pay the Federal share of the cost of the project. 
10.DefinitionsIn this Act, the following definitions apply: 
(1)Eligible projectThe term eligible project means—  
(A)a project or activity eligible for assistance under chapter 1 of title 23, United States Code; and  
(B)a project for construction of or improvements to a publicly owned intermodal freight transfer facility, for providing access to such a facility, or for making operational improvements to such a facility (including capital investment for an intelligent transportation system); except that a project located within the boundaries of a port terminal shall only include the surface transportation infrastructure modifications necessary to facilitate direct intermodal interchange, transfer, and access into and out of the port.  
(2)Federal-aid highwayThe term Federal-aid highway has the meaning such term has under section 101 of title 23, United States Code.  
(3)StateThe term State means any of the 50 States, the District of Columbia, and Puerto Rico. 
(4)State department of transportationThe term State department of transportation has the meaning such term has under section 101 of title 23, United States Code. 
(5)United StatesThe term United States means the 50 States, the District of Columbia, and Puerto Rico.  
 
